IN THE COURT OF APPEALS OF TENNESSEE
            MIDDLE SECTION AT NASHVILLE




PAUL KEVIN NELSON,                     )
                                       )
      Plaintiff/Appellee,                     )
                             )                Davidson Circuit
                             )                No. 96C-1861
VS.                          )
                             )                Appeal No.
                             )                01A01-9703-CV-00137
THE APPLICATION GROUP, INC., )
                             )
     Defendant/Appellant.    )




                       CONCURRING OPINION


      I concur with the court’s conclusion that The Application Group, Inc. is
entitled to Tenn. R. Civ. P. 60.02(1) relief under the facts of this case. However, I
have prepared this separate opinion to state that I do not concur with the court’s
sweeping conclusion that “Rule 60.02(1) relief should be granted when the lawyer
realizes his [or her] oversight and takes steps to correct it.” I know of no precedent
for the notion that efforts to correct an error, by themselves, are always enough to
entitle a lawyer to post-judgment relief. They are only one of the many factors to
consider when engaging in the fact-intensive analysis required by Tenn. R. Civ. P.
60.02(1).


                                              _______________________________
                                              WILLIAM C. KOCH, JR., JUDGE